     Case 3:20-cv-01980-N Document 15 Filed 03/23/21           Page 1 of 4 PageID 150



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ELIZABETH CAROL KUTER,                      §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §        Civil Action No. 3:20-CV-1980-N
                                            §
PEDIATRICIANS OF DALLAS PA,                 §
                                            §
        Defendant.                          §

                                        ORDER

        This Order addresses Defendant Pediatricians of Dallas, P.A.’s (“Pediatricians”)

motion to compel discovery.        Because Plaintiff Elizabeth Carol Kuter failed to

substantively respond to the motion, the Court in large part grants the motion and orders

Kuter to, within thirty (30) days of this Order, (1) provide full and complete responses to

RFP Nos. 3–5 and Interrogatory Nos. 2 and 5 and (2) supplement her responses with

appropriate withholding statements in compliance with Federal Rule of Civil Procedure

34(b)(2)(C). The Court denies both parties’ requests for attorneys’ fees.

                              I. ORIGINS OF THE MOTION

        This is an employment discrimination case.      Kuter alleges that Pediatricians’

decision to fire her was a result of age and race discrimination. Pediatricians objected to

Kuter’s responses to its first discovery requests. Kuter agreed to supplement her responses

by January 15, 2021. Because of COVID-19’s impact on Kuter’s counsel, no response was

served by the agreed upon date. Because Kuter did not supplement her response by the

agreed upon date, Pediatricians filed this motion to compel.

ORDER – PAGE 1
   Case 3:20-cv-01980-N Document 15 Filed 03/23/21            Page 2 of 4 PageID 151



                   I. LEGAL STANDARD FOR MOTIONS TO COMPEL

      Rule 37(a) of the Federal Rules of Civil Procedure governs motions to compel

discovery. Specifically, a party seeking discovery may move for an order compelling an

answer or production when a party fails to answer an interrogatory submitted under Rule

33 or fails to produce documents as requested under Rule 34. FED. R. CIV. P. 37(a)(3)(B).

An evasive or incomplete response must be treated as a failure to disclose, answer, or

respond. FED. R. CIV. P. 37(a)(4). “A party who has objected to a discovery request must,

in response to a motion to compel, urge and argue in support of his objection to a request,

and, if he does not, he waives the objection.” Harrison v. Wells Fargo Bank, N.A., No.

3:13-CV-4682-D, 2016 WL 1392332, at *3 (N.D. Tex. Apr. 8, 2016).

                  II. THE COURT GRANTS THE MOTION TO COMPEL

       In response to Pediatrician’s motion to compel, Kuter argues that the motion is

moot because Kuter supplemented her responses after the filing of the motion. Kuter also

seeks attorneys’ fees for the allegedly groundless motion. However, Kuter did not

otherwise respond to the substantive concerns raised by Pediatricians. Here, Pediatricians

argue that the motion is neither moot nor groundless. The Court agrees. Supplemental

responses do not necessarily moot a motion to compel. See, e.g., Streety v. Univ. of Tex.

at Arlington, No. 4:09-CV-012-Y, 2010 WL 11619399, at *3 (N.D. Tex. May 3, 2010)

(ruling on motion to compel despite supplemental responses to discovery request). In cases

where a party’s supplemental responses fail to adequately address the movant’s concerns,

the movant may continue to pursue relief through the Court.



ORDER – PAGE 2
   Case 3:20-cv-01980-N Document 15 Filed 03/23/21            Page 3 of 4 PageID 152



       After Kuter responded to this motion to compel, Pediatricians appear to have limited

the scope of their discovery request to RFP Nos. 3–5 and Interrogatory Nos. 2 and 5. RFPs

Nos. 3–5 relate to Kuter’s attempts to obtain employment. Interrogatory Nos. 2 and 5 relate

to the amount of damages sought by Kuter and her attempts to obtain employment. The

information sought through these discovery requests is relevant to Kuter’s claims and is

proportionate to the needs of this case. Moreover, Kuter has waived her objections by

failing to substantively respond. Accordingly, the Court orders Kuter to (1) respond fully

to RFP Nos. 3–5 and Interrogatory Nos. 2 and 5 and (2) supplement her responses with

appropriate withholding statements in compliance with Federal Rule of Civil Procedure

34(b)(2)(C).

       The Court turns to the issue of attorneys’ fees. Here, both parties seek reasonable

attorneys’ fees for the costs incurred by this discovery dispute. The Court denies both

requests. Pediatricians’ filing of this motion was reasonable under the circumstances, as

was Kuter’s delay in supplementing her discovery response. Any costs incurred by the

parties in this discovery dispute are attributable not to opposing counsel, but unforeseen

circumstances arising from the COVID-19 pandemic. Accordingly, the Court denies both

requests for attorneys’ fees.

                                      CONCLUSION

       The Court grants the motion to compel in part and orders Kuter to, within thirty (30)

days of this Order, (1) respond fully to RFP Nos. 3–5 and Interrogatory Nos. 2 and 5 and

(2) supplement her responses with appropriate withholding statements in compliance with

Rule 34(b)(2)(C). The Court denies both parties’ requests for attorneys’ fees.

ORDER – PAGE 3
  Case 3:20-cv-01980-N Document 15 Filed 03/23/21   Page 4 of 4 PageID 153




     Signed March 23, 2021.



                                              ___________________________
                                                     David C. Godbey
                                                United States District Judge




ORDER – PAGE 4
